           Case 1:19-cv-04917-VSB Document 55 Filed 05/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                     5/5/2020
THE MANAGEMENT GROUP, LLC,                                 :
                                                           :
                                        Plaintiff,         :
                                                           :                19-CV-4917 (VSB)
                      -against-                            :
                                                           :                      ORDER
HOLIDANYNET LLC, et al.,                                   :
                                                           :
                                        Defendants.        :
                                                           :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the April 9 and 10, 2020 letters from Defendant Godaddy, Inc.

(“Godaddy”) and Plaintiff The Management Group, LLC (“TMG”) in connection with my Order

of January 22, 2020 (“January 22 Order”). (Docs. 50–54.) I issue this Order now to clarify the

January 22 Order. (Doc. 48.)

        On January 17, 2020, Plaintiff filed a Notice of Voluntary Dismissal “with prejudice as to

the possession of the domain names at issue, subject to the stipulation attached hereto reserving

the right to litigate issues other than possession of the domain names at issue in other forums.”

(Doc. 46.) Attached to that Notice was a Settlement Agreement that suggested that Godaddy

was a party to the agreement, even though Godaddy had not signed the agreement and the block

for its signature had been struck out.1 (Id.) Later that day, Godaddy submitted a letter to the

Court clarifying that it was not a party to the Settlement Agreement. (Doc. 47.) Accordingly, I

issued an Order that (1) stated that the Clerk of Court had referred the Notice to me rather than



1
 Specifically, the introductory language stated that the agreement was entered into “by and among The Management
G[r]oup, LLC (“TMG”), Holidaynet LLC (“Holidaynet”), and Godaddy.com Inc., (“Godaddy.” Incorrectly named
herein as Godaddy. Inc.” (Doc. 46.)
          Case 1:19-cv-04917-VSB Document 55 Filed 05/05/20 Page 2 of 3



automatically closing the case on the ground that it sought “Other Relief”; (2) pointed out the

inconsistencies in the Settlement Agreement; and (3) directed Plaintiff to submit a revised-

Notice of Voluntary Dismissal that clarifies which claims and which parties it intended to

dismiss from the case, and a revised settlement agreement that accurately reflected the parties to

the agreement. (Doc. 48.) If Plaintiff did not do so, I warned, I would dismiss the action without

costs and without prejudice. (Id.)

       On April 9, 2020, Godaddy filed a letter noting that Plaintiff had not filed a revised

Notice or Settlement Agreement, and requesting that I dismiss the action against Godaddy with

prejudice. (Doc. 50; see also Doc. 51.) On April 10, 2020, Plaintiff submitted a letter setting

forth its position that the original Notice was proper because “there is no Rule permitting the

Clerk to refuse [a] withdrawal [pursuant to F.R.C.P. 41(a)(1)(A)(i) or to object to a stipulation

between the parties as an exhibit.” (See Doc. 52.) Godaddy then filed a letter indicating it had

no objection to a dismissal with prejudice, (see Doc. 53), and Plaintiff filed a letter stating it

seeks dismissal without prejudice to preserve certain disputes for other forums, (Doc. 54.)

       Plaintiff misunderstands the defect in its initial dismissal documents. While it is

permissible to file a notice of dismissal along with a settlement agreement, I will not so order

such a notice where it incorporates by reference a settlement agreement that does not accurately

reflect the parties to the agreement.
         Case 1:19-cv-04917-VSB Document 55 Filed 05/05/20 Page 3 of 3



       Accordingly, it is hereby:

       ORDERED that within fourteen (14) days of this Order, Plaintiff shall file a revised

Notice of Voluntary Dismissal and Settlement Agreement that makes clear that Godaddy is not a

party to the Settlement Agreement.

       IT IS FURTHER ORDERED that Godaddy’s request that I dismiss the claims against it

with prejudice is DENIED at this time.

SO ORDERED.

Dated: May 5, 2020
       New York, New York

                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge
